Exhibit 10.1

 

 Legacy Education Alliance, Inc.
Restricted Stock Award Grant Notice
(2015 Incentive Plan)

 

Legacy Education Alliance, Inc. (the “Company”), pursuant to its 2015 Incentive
Plan (the “Plan”), hereby awards to Participant that number of restricted shares
of the Company’s Common Stock set forth below (the “Award”). This Award shall be
evidenced by a Restricted Stock Award Agreement (the “Award Agreement”). This
Award is subject to all of the terms and conditions as set forth herein and in
the applicable Award Agreement, the Plan and the other attachments hereto, each
of which are attached hereto and incorporated herein in their entirety.

 

Participant: James E. May Date of Grant: July 16, 2015 Vesting Commencement
Date:   July 16, 2015

Number of Restricted Shares Subject to Award:

250,000

Consideration: Continued Services

Participant’s services:

Chief Administrative Officer and General Counsel

 

Vesting Schedule: The first tranche of 83,333 shares subject to the Award shall
vest on the first (1st) anniversary of the Date of Grant; the second tranche of
83,333 shares shall vest on second (2nd) anniversary of the Date of Grant; and
the balance of the Awards shall vest on the third (3rd) anniversary of the Date
of Grant, all subject to Participant’s Continuous Service (as defined in the
Award Agreement) through such time.

 

In addition, if a Change in Control (as defined in the Plan) occurs and your
Continuous Service with the Company has not terminated as of, or immediately
prior to, the effective time of the Change in Control, then, as of the effective
time of such Change in Control, the vesting of your shares shall be accelerated
in full.

 

Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Restricted Stock Award Grant Notice, the Award
Agreement, and the Plan. Participant further acknowledges that as of the Date of
Grant, this Restricted Stock Award Grant Notice, the Award Agreement and the
Plan set forth the entire understanding between Participant and the Company
regarding the acquisition of the Company’s Common Stock pursuant to the Award
specified above and supersede all prior oral and written agreements on that
subject with the exception of (i) Awards previously granted and delivered to
Participant under the Plan, and (ii) the following agreements only:

 



  Other Agreements:        

 



Legacy Education Alliance, Inc.   PARTICIPANT         By:         Signature  
Signature

 



Title:     Date:             Date:        

 

Attachments:

 



Attachment I: Restricted Stock Award Agreement Attachment II: 2015 Incentive
Plan Attachment III: Form of Joint Escrow Instructions Attachment IV: Form of
83(b) Election

 



 

 

 

Attachment I

 

Legacy Education Alliance, Inc.

2015 Incentive Plan

Restricted Stock Award Agreement

 

Pursuant to Section 8(a) of the Company’s 2015 Incentive Plan (the “Plan”), the
Restricted Stock Award Grant Notice (“Grant Notice”) and this Restricted Stock
Award Agreement (“Agreement”), Legacy Education Alliance, Inc. (the “Company”)
has awarded you (“Participant”) the number of shares of the Company’s common
stock (the “Common Stock”) indicated in the Grant Notice (collectively, the
“Award”). Capitalized terms not explicitly defined in this Agreement or the
Grant Notice but defined in the Plan shall have the same definitions as in the
Plan.

 

The details of your Award, in addition to those set forth in the Grant Notice,
are as follows.

 

1.         Vesting. The shares of Common Stock subject to your Award will vest
as provided in the Vesting Schedule set forth in your Grant Notice, provided
that vesting shall cease upon the termination of your Continuous Service. In
addition, if a Change in Control (as defined in the Plan) occurs and your
Continuous Service with the Company has not terminated as of, or immediately
prior to, the effective time of the Change in Control, then, as of the effective
time of such Change in Control, the vesting of your shares shall be accelerated
in full.

 

Note that if a vesting date falls on a day that is not a business day, such day
shall instead fall on the last preceding business day. Notwithstanding the
foregoing, in the event that you are subject to the Company’s insider trading
policy (such policy, or any successor policy, the “Insider Trading Policy”) and
any shares covered by your Award vest on a day (the “Original Vest Date”) that
does not occur during a “window period” applicable to you as determined by the
Company in accordance with such policy, then such shares shall not vest on such
Original Vest Date and shall instead vest on the earliest to occur of the
following: (i) the first day of the next “window period” applicable to you
pursuant to such policy; (ii) the date of the termination of your Continuous
Service after the Original Vest Date; or (iii) the day that is sixty (60) days
after the Original Vest Date. Shares acquired by you that have vested in
accordance with the Vesting Schedule set forth in the Grant Notice and this
Section 1 or any other provision of the Plan are “Vested Shares.” Shares
acquired by you pursuant to this Agreement that are not Vested Shares are
“Unvested Shares.”

 

For purposes of this Agreement, “Continuous Service” means your service with the
Company (as defined in the Plan), whether as an employee, director or
consultant, is not interrupted or terminated. A change in the capacity in which
you render service to the Company or a change in the entity for which you render
such service, provided that there is no interruption or termination of your
service with the Company, shall not terminate your Continuous Service. To the
extent permitted by law, the Board or the Chief Executive Officer of the
Company, in that party’s sole discretion, may determine whether Continuous
Service shall be considered interrupted in the case of (i) any approved leave of
absence, including sick leave, military leave or any other personal leave, or
(ii) transfers between the Company, an affiliate of the Company, or their
successors.

 



1

 

 

2.         Escrow of Common Stock. As security for your faithful performance of
the terms of this Agreement and to insure the availability for delivery of your
Common Stock upon execution of the Reacquisition Right provided in Section 3
above, you agree that the Common Stock issued under your Award shall be held in
escrow (“Escrow”) and you and the Company hereby authorize and direct the
Corporate Secretary of the Company or the Corporate Secretary’s designee
(“Escrow Agent”) to hold the documents delivered to Escrow Agent pursuant to the
terms of this Agreement and of your Grant Notice, in accordance with and
pursuant to the terms of the Joint Escrow Instructions attached to the Grant
Notice as Attachment III. You agree that certificates representing Common Stock
under the Award cannot be issued for any of such shares that are Unvested
Shares. The Company shall instruct the Escrow Agent to release Vested Shares
from Escrow upon the vesting of such shares, and to transfer to you certificates
representing such Vested Shares, subject to your having made adequate provisions
for any sums required to satisfy the Withholding Taxes (as defined in Section 14
below) and the other terms and conditions contained in this Agreement and the
Joint Escrow Instructions.

 

3.         Right of Reacquisition. The Company shall simultaneously with the
termination of your Continuous Service automatically reacquire (the
“Reacquisition Right”) for no consideration all of the Unvested Shares, unless
the Company agrees to waive its Reacquisition Right as to some or all of the
Unvested Shares. Any such waiver shall be exercised by the Company by written
notice to you or your representative within 90 days after the termination of
your Continuous Service, and the Company will in such case also instruct the
Escrow Agent to release to you the number of Unvested Shares not being
reacquired by the Company, subject to the satisfaction of the Withholding Taxes.
If the Company does not waive its Reacquisition Right as to all of the Unvested
Shares, then effective as of the termination of your Continuous Service, the
Escrow Agent shall, upon the instruction of the Company, transfer to the Company
the number of Unvested Shares the Company is reacquiring. The Reacquisition
Right shall expire and the Escrow shall terminate when all of the shares of
Common Stock subject to the Award have become Vested Shares.

 

4.         Adjustments upon Changes in Stock. The number of shares of Common
Stock subject to your Award and referenced in your Grant Notice may be adjusted
from time to time for recapitalization events as provided by Section 5(e) of the
Plan. In the event of a recapitalization event, any and all new, substituted or
additional securities or other property to which you are entitled by reason of
your ownership of shares of Common Stock that are Unvested Shares shall be
immediately subject to the Reacquisition Right and be included in the word
“Common Stock” for all purposes of the Reacquisition Right with the same force
and effect as the shares of the Common Stock presently subject to the
Reacquisition Right, but only to the extent the Common Stock is, at the time,
covered by such Reacquisition Right.

 

5.         Change in Control Transactions. In the event of a Change in Control
as defined in the Plan, the Company may exercise its Reacquisition Right, or
assign its Reacquisition Right to the successor of the Company (or such
successor’s parent corporation), if any, in connection with such transaction. To
the extent the Reacquisition Right remains in effect following such transaction,
it shall apply to the new capital stock or other property received in exchange
for the Common Stock in consummation of the transaction, but only to the extent
the Common Stock was at the time covered by such right.

 



2

 

 

6.         Securities Law Compliance. You may not be issued any Common Stock
under your Award unless the shares of Common Stock are either (i) then
registered under the Securities Act of 1933, as amended (the “Securities Act”),
or (ii) the Company has determined that such issuance would be exempt from the
registration requirements of the Securities Act. Your Award must also comply
with other applicable laws and regulations governing the Award, and you shall
not receive such Common Stock if the Company determines that such receipt would
not be in material compliance with such laws and regulations.

 

7.         Execution of Documents. You hereby acknowledge and agree that the
manner selected by the Company by which you indicate your consent to your Grant
Notice is also deemed to be your execution of your Grant Notice and of this
Agreement. You further agree that such manner of indicating consent may be
relied upon as your signature for establishing your execution of any documents
to be executed in the future in connection with your Award.

 

8.         Irrevocable Power of Attorney. You constitute and appoint the
Company’s Secretary as attorney-in-fact and agent to transfer said Common Stock
on the books of the Company with full power of substitution in the premises, and
to execute with respect to such securities and other property all documents of
assignment and/or transfer and all stock certificates necessary or appropriate
to make all securities negotiable and complete any transaction herein
contemplated. This is a special power of attorney coupled with an interest
(specifically, the Company’s underlying security interest in retaining the
shares of Common Stock in the event you do not perform the requisite services
for the Company), and is irrevocable and shall survive your death or legal
incapacity. This power of attorney is limited to the matters specified in this
Agreement.

 

9.         Rights as Stockholder. Subject to the provisions of this Agreement,
you shall have all rights and privileges of a stockholder of the Company with
respect to the Unvested Shares. You shall be deemed to be the holder of such
shares for purposes of receiving any dividends that may be paid with respect to
such shares and for purposes of exercising any voting rights relating to such
shares, even if some or all of the shares are Unvested Shares; provided,
however, that any dividends or other distributions paid with respect to the
Unvested Shares shall be subject to all of the terms and conditions applicable
under this Agreement to the same extent as the Unvested Shares.

 

10.         Transfer Restrictions. In addition to any other limitation on
transfer created by applicable securities laws, and except as otherwise provided
in this Section 10, you shall not sell, assign, hypothecate, donate, encumber,
or otherwise dispose of any interest in the Common Stock while such shares of
Common Stock are Unvested Shares or continue to be held in the Joint Escrow.
Notwithstanding the foregoing, by delivering written notice to the Company, in a
form satisfactory to the Company, you may designate a third party who, in the
event of your death, shall thereafter be entitled to receive any Common Stock
that has been released from the Joint Escrow. In addition, upon receiving
written permission from the Board or its duly authorized designee, and provided
that you and the designated transferee enter into transfer and other agreements
required by the Company, you may transfer an interest in such shares pursuant to
a domestic relations order that contains the information required by the Company
to effectuate the transfer. You are encouraged to discuss the proposed terms of
any transfer of Unvested Shares with the Company prior to finalizing the
domestic relations order to help ensure the required information is contained
within the domestic relations order. After any Common Stock has been released
from the Joint Escrow, you shall not sell, assign, hypothecate, donate,
encumber, or otherwise dispose of any interest in the Common Stock except in
compliance with the provisions herein and applicable securities laws.

 



3

 

 

11.         Non-transferability of the Award. Your Award (except for Vested
Shares issued pursuant thereto, and subject to the transfer restrictions
contained in this Award) is not transferable except by will or by the laws of
descent and distribution.

 

12.         Restrictive Legends. All certificates representing the Common Stock
shall have endorsed thereon legends in substantially the following forms (in
addition to any other legend which may be required by other agreements between
the parties hereto, provided that legend (a) below shall only apply to Unvested
Shares):

 

(a)         “THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A
REACQUISITION RIGHT SET FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE
REGISTERED HOLDER, OR SUCH HOLDER’S PREDECESSOR IN INTEREST, A COPY OF WHICH IS
ON FILE AT THE PRINCIPAL OFFICE OF THIS COMPANY. ANY TRANSFER OR ATTEMPTED
TRANSFER OF ANY SHARES SUBJECT TO SUCH RIGHT IS VOID WITHOUT THE PRIOR EXPRESS
WRITTEN CONSENT OF THE COMPANY.”

 

(b)         “THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933 AS AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

(c)         Any legend required by appropriate blue sky officials or any other
agreement to which the Participant is a party.

 

13.         Award not a Service Contract. Your Award is not an employment or
service contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or any affiliate of the Company, or on the part of the Company or any affiliate
of the Company to continue such service. In addition, nothing in your Award
shall obligate the Company or any affiliate of the Company, their respective
stockholders, boards of directors, or employees to continue any relationship
that you might have as an employee or consultant of the Company or any
affiliate.

 



4

 

 

14.         Withholding Obligations. At the time your Award is granted, on the
Vesting Date, or at any other time as determined necessary or appropriate by the
Company under applicable law, you hereby authorize withholding from payroll or
otherwise any other amounts payable to you, and otherwise agree to make adequate
provision in cash for, any sums required to satisfy any federal, state, local
and foreign tax withholding obligations of the Company or any affiliate of the
Company, if any, which arise in connection with your Award (the “Withholding
Taxes”). The Company, at its sole discretion and subject to any limitations
under applicable law, may satisfy such Withholding Taxes by, (a) if the Common
Stock is publicly-traded, permitting you to enter into a “same day sale”
commitment with a broker-dealer that is a member of the Financial Industry
Regulatory Authority (a “FINRA Dealer”) whereby you irrevocably elect to sell a
portion of the shares to be delivered under the Award to satisfy the Withholding
Taxes and whereby the FINRA Dealer irrevocably commits to forward the proceeds
necessary to satisfy the Withholding Taxes directly to the Company and/or its
affiliates; (b) withholding shares of Common Stock that are otherwise to be
released by the Escrow Agent from Escrow on the Vesting Date in satisfaction of
the Withholding Taxes (at a fair market value per share of Common Stock
determined by the Company’s Board of Directors in good faith), provided,
however, that the amount of the shares so withheld shall not exceed the amount
necessary to satisfy the Withholding Taxes using the statutory withholding rates
that are applicable to this kind of income; (c) withholding for the Withholding
Taxes from wages and other cash compensation payable to you; or (d) causing you
to tender a cash payment to the Company. Unless the Withholding Tax obligations
are satisfied, the Company shall have no obligation to issue a certificate for
any shares or release any shares from Escrow.

 

15.         Tax Consequences. You hereby agree that the Company does not have a
duty to design or administer the Plan or its other compensation programs in a
manner that minimizes your tax liabilities. You shall not make any claim against
the Company, or any of its officers, directors, employees or affiliates related
to tax liabilities arising from your Award or your other compensation. You agree
to review with your own tax advisors the federal, state, local and foreign tax
consequences of the Award and the transactions contemplated by this Award
Agreement. You shall rely solely on such advisors and not on any statements or
representations of the Company or any of its agents. You understand that you
(and not the Company) shall be responsible for your own tax liability that may
arise as a result of the Award or the transactions contemplated by this Award
Agreement. YOU ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY, AND NOT THE
COMPANY’S, TO FILE A TIMELY 83(b) ELECTION, EVEN IF YOU REQUEST THE COMPANY OR
ITS REPRESENTATIVES TO MAKE THE FILING ON YOUR BEHALF.

 

16.         Notices. Any notice or request required or permitted hereunder shall
be given in writing to each of the other parties hereto and shall be deemed
effectively given on the earlier of (i) the date of personal delivery, including
delivery by express courier, or (ii) the date that is five days after deposit in
the United States Post Office (whether or not actually received by the
addressee), by registered or certified mail with postage and fees prepaid,
addressed at the following addresses, or at such other address(es) as a party
may designate by ten days’ advance written notice to each of the other parties
hereto:

 



  Company: Legacy Education Alliance, Inc. Attn: Corporate Secretary 1612 E.
Cape Coral Pkwy Cape Coral, FL 33904      You:

Your address as on file with the Company at the time notice is given

      Escrow Agent: Legacy Education Alliance, Inc. Attn: Corporate Secretary
1612 E. Cape Coral Pkwy Cape Coral, FL 33904

 



5

 

 

17.         Headings. The headings of the Sections in this Agreement are
inserted for convenience only and shall not be deemed to constitute a part of
this Agreement or to affect the meaning of this Agreement.

 

18.         Miscellaneous.

 

(a)         The rights and obligations of the Company under your Award shall be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by, the Company’s successors and assigns.

 

(b)         You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your Award.

 

(c)         You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.

 

(d)         This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

(e)         All obligations of the Company under the Plan and this Agreement
shall be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.

 

19.         Governing Plan Document. Your Award is subject to all the provisions
of the Plan, the provisions of which are hereby made a part of your Award, and
is further subject to all interpretations, amendments, rules and regulations
which may from time to time be promulgated and adopted pursuant to the Plan. In
the event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control.

 

20.         Effect on Other Employee Benefit Plans. The value of the Award
subject to this Agreement shall not be included as compensation, earnings,
salaries, or other similar terms used when calculating benefits under any
employee benefit plan (other than the Plan) sponsored by the Company or any
affiliate of the Company except as such plan otherwise expressly provides. The
Company expressly reserves its rights to amend, modify, or terminate any or all
of the employee benefit plans of the Company or any affiliate of the Company.

 



6

 

 

21.         Choice of Law. The interpretation, performance and enforcement of
this Agreement shall be governed by the law of the state of Nevada without
regard to that state’s conflicts of laws rules.

 

22.         Electronic Delivery. The Company may, in its sole discretion, elect
to deliver any documents related to participation in the Plan and this Award by
electronic means or to request your consent to participate in the Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and, if requested, to agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.

 

23.         Severability. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

 

* * * * *

 

This Agreement shall be deemed to be signed by the Company and the Participant
upon the signing by the Participant of the Grant Notice to which it is attached.

 



7

 

 

Attachment II

 

Legacy Education Alliance, Inc.

2015 Incentive Plan

 



 

 

 

Attachment III

 

Joint Escrow Instructions

 

July 20, 2015

 

Corporate Secretary

Legacy Education Alliance, Inc.

1612 E. Cape Coral Pkwy

Cape Coral, FL 33904

 

Dear Sir/Madam:

 

As Escrow Agent for both Legacy Education Alliance, Inc., a Nevada corporation
(the “Company”), and the undersigned recipient of stock of the Company
(“Recipient”), you are hereby authorized and directed to hold the documents
delivered to you pursuant to the terms of that certain Restricted Stock Award
Grant Notice (the “Grant Notice”) issued to the Recipient to which a copy of
these Joint Escrow Instructions is attached as Attachment III, and pursuant to
the terms of that certain Restricted Stock Award Agreement (“Agreement”), which
is Attachment I to the Grant Notice, in accordance with the following
instructions:

 

1.         In the event Recipient ceases to render Continuous Service (as
defined in the Agreement) to the Company or an affiliate of the Company during
the vesting period set forth in the Grant Notice, the Company or its assignee
will give to Recipient and you a written notice specifying that the Unvested
Shares shall be transferred to the Company. Recipient and the Company hereby
irrevocably authorize and direct you to close the transaction contemplated by
such notice in accordance with the terms of said notice.

 

2.         At the closing you are directed (a) to date any stock assignments
necessary for the transfer in question, (b) to fill in the number of shares
being transferred, and (c) to deliver same, together with the certificate
evidencing the shares of stock to be transferred, to the Company.

 

3.         Recipient irrevocably authorizes the Company to deposit with you any
certificates evidencing shares of stock to be held by you hereunder and any
additions and substitutions to said shares as specified in the Grant Notice.
Recipient does hereby irrevocably constitute and appoint you as Recipient’s
attorney-in-fact and agent for the term of this escrow to execute with respect
to such securities and other property all documents of assignment and/or
transfer and all stock certificates necessary or appropriate to make all
securities negotiable and complete any transaction herein contemplated.

 

4.         This escrow shall terminate upon vesting of all of the shares or upon
the earlier return of the Unvested Shares to the Company.

 

5.         If at the time of termination of this escrow you should have in your
possession any documents, securities, or other property belonging to Recipient,
you shall deliver all of same to any pledgee entitled thereto or, if none, to
Recipient and shall be discharged of all further obligations hereunder.

 



1

 

 

6.         Your duties hereunder may be altered, amended, modified or revoked
only by a writing signed by all of the parties hereto.

 

7.         You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties or
their assignees. You shall not be personally liable for any act you may do or
omit to do hereunder as Escrow Agent or as attorney-in-fact for Recipient while
acting in good faith and any act done or omitted by you pursuant to the advice
of your own attorneys shall be conclusive evidence of such good faith.

 

8.         You are hereby expressly authorized to disregard any and all warnings
given by any of the parties hereto or by any other person or corporation,
excepting only orders or process of courts of law, and are hereby expressly
authorized to comply with and obey orders, judgments or decrees of any court. In
case you obey or comply with any such order, judgment or decree of any court,
you shall not be liable to any of the parties hereto or to any other person,
firm or corporation by reason of such compliance, notwithstanding any such
order, judgment or decree being subsequently reversed, modified, annulled, set
aside, vacated or found to have been entered without jurisdiction.

 

9.         You shall not be liable in any respect on account of the identity,
authority or rights of the parties executing or delivering or purporting to
execute or deliver the Grant Notice or any documents or papers deposited or
called for hereunder.

 

10.         You shall not be liable for the outlawing of any rights under any
statute of limitations with respect to these Joint Escrow Instructions or any
documents deposited with you.

 

11.         You shall be entitled to employ such legal counsel and other experts
as you may deem necessary properly to advise you in connection with your
obligations hereunder, may rely upon the advice of such counsel, and may pay
such counsel reasonable compensation therefor.

 

12.         Your responsibilities as Escrow Agent hereunder shall terminate if
you shall cease to be Secretary of the Company or if you shall resign by written
notice to the Company party. In the event of any such termination, the Secretary
of the Company shall automatically become the successor Escrow Agent unless the
Company shall appoint another successor Escrow Agent, and Recipient hereby
confirms the appointment of such successor as Recipient’s attorney-in-fact and
agent to the full extent of your appointment.

 

13.         If you reasonably require other or further instruments in connection
with these Joint Escrow Instructions or obligations in respect hereto, the
necessary parties hereto shall join in furnishing such instruments.

 

14.         It is understood and agreed that should any dispute arise with
respect to the delivery and/or ownership or right of possession of the
securities, you may (but are not obligated to) retain in your possession without
liability to anyone all or any part of said securities until such dispute shall
have been settled either by mutual written agreement of the parties concerned or
by a final order, decree or judgment of a court of competent jurisdiction after
the time for appeal has expired and no appeal has been perfected, but you shall
be under no duty whatsoever to institute or defend any such proceedings.

 



2

 

 

15.         Any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery, including delivery
by express courier or five days after deposit in the United States Post Office,
by registered or certified mail with postage and fees prepaid, addressed to each
of the other parties hereunto entitled at the following addresses, or at such
other addresses as a party may designate by ten days’ advance written notice to
each of the other parties hereto:

 

  Company: Legacy Education Alliance, Inc. Attn: Corporate Secretary 1612 E.
Cape Coral Pkwy Cape Coral, FL 33904

 

 Recipient:                                       

 

  Escrow Agent: Legacy Education Alliance, Inc. Attn: Corporate Secretary 1612
E. Cape Coral Pkwy Cape Coral, FL 33904

 

16.         By signing these Joint Escrow Instructions you become a party hereto
only for the purpose of said Joint Escrow Instructions; you do not become a
party to the Grant Notice.

 



3

 

 

17.         This instrument shall be binding upon and inure to the benefit of
the parties hereto, and their respective successors and permitted assigns. It is
understood and agreed that references to “you” or “your” herein refer to the
original Escrow Agent and to any and all successor Escrow Agents. It is
understood and agreed that the Company may at any time or from time to time
assign its rights under the Grant Notice and these Joint Escrow Instructions in
whole or in part.

 



  Very truly yours,         Legacy Education Alliance, Inc.         By:        
  Recipient        

 

Escrow Agent:

 

 

 



Constance Schwarberg, Secretary

Legacy Education Alliance, Inc.

 

 

4



 

 